DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . When reviewing the claims filed March 8, 2021, it appeared  that claims 17-19 were not present due to some USPTO system glitch. All claims are considered present and the Advisory Action of March 12, 2021 is hereby vacated. 

Status of the Claims
Claims 1 and 4-19 are pending wherein claims 4-5, 10-12 and 16 were amended, claims 2-3 were canceled and claims 12-19 were withdrawn from consideration. 

Status of Previous Rejections
The previous rejection of claims 5 and 10-11 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor regards as the invention is withdrawn in view of the Applicant’s amendments to claims 5 and 10-11. The previous rejection of claim 4 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claims upon which it depends is withdrawn in view of the Applicant’s amendment to claim 4. 

Allowable Subject Matter
Claims 1 and 6-9 are allowed. 
Claims 1 and 6-9 are allowable for the reasons as set forth in the Office Action of January 14, 2021. 


Rejoinder
Claims 1 and 4-11 are directed to an allowable magnesium base alloy. Pursuant to the procedures set forth in MPEP §821.04(b), claims 12-19, directed to a preparation method of the magnesium base alloy, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 C.F.R. §1.104. Because all claims previously withdrawn from consideration under 37 C.F.R §1.142 have been rejoined, the restriction requirement as set forth in the Office Action mailed on July 17, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA). See also MPEP §804.01.

Claims 12-19 are allowable due to their dependence on allowable claim 1.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796